DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.
Information Disclosure Statement
The information disclosure statement submitted on 10/5/2021 has been considered by the Examiner and made of record in the application file.
Drawings
The drawings are objected to because the lines, numbers, and letters are not durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined in Figure 3.  Figure 3 includes a gray element (324) which cause the lines, numbers, and letters to not be durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined.  Additionally, drawings must be black and white (monochrome) except when another form (grayscale or color) is the only practicable medium for illustrating the claimed invention.  For Figure 3, black and white drawings are sufficient to illustrate the claimed invention.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office Action.  The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20, 22-24, and 26-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (U.S. Patent Application Publication No. 2022/0369092 A1) (hereinafter Lee).

Regarding claim 1, Lee discloses a method for wireless communication at a user equipment (Figure 1 and paragraph 0045 disclose a terminal (or a user equipment (UE)) may access the 5G core network through a base station (or a radio access network (RAN)).  Figure 2 and paragraph 0064 disclose a method of registering a UE that intends to use D2D communication (hereinafter, referred to as direct communication or sidelink communication) in a mobile communication system), the method comprising:
transmitting a message to a radio access network, the message comprising a registration request and a proximity service (ProSe) indication, wherein the ProSe indication indicates to the radio access network and a core network serving the radio access network that the user equipment is configured to support ProSe communication (Figure 2 and paragraphs 0066 and 0067 disclose in operation 210, a UE 201 may transmit a Registration Request message.  The UE 201 may include information regarding a capability (e.g., a ProSe capability, an NCIS capability, a public safety capability, etc.) of the UE 201 in the Registration Request message.  In operation 212, a base station 202 that has received the Registration Request message from the UE 201 may select an AMF to which the received message is to be transmitted, based on information (e.g., requested NSSAI (S-NSSAI), a 5G-globally unique temporary identifier (GUTI) of a UE, a UE capability, etc.) received from the UE 201.  The base station 202 may transmit the Registration Request message to the selected AMF 203);
receiving a registration accept message from the core network via the radio access network, wherein the registration accept message comprises a ProSe supported indication (Figure 2 and paragraphs 0074 and 0076 disclose in operation 228, the AMF 203 may transmit an Initial UE Context Setup message or a UE Context Modification Request message to the base station 202.  The Initial UE Context Setup message or the UE Context Modification request message may be transmitted together with a Registration Accept message transmitted by the AMF 203 to the UE 201.  The AMF 203 may include, in the message in operation 228, the ProSe authorized indication, the information regarding the ProSe service (e.g., NCIS, public safety, or the like) for which the UE is authorized, information (e.g., an indication indicating whether the inter-PLMN is available) indicating whether an inter-PLMN is available, and information (e.g., an indication indicating whether the inter-PLMN for each ProSe service is available) indicating whether an inter-PLMN for each ProSe service is available.  In operation 229, the base station 202 may transmit the Registration Accept message to the UE 201.  The registration accept message may include information (e.g., ProSe authorized, NCIS authorized, ProSe S-NSSAI, NCIS S-NSSAI, etc.) regarding a ProSe service available for the UE 201, the information (e.g., the indication indicating whether the inter-PLMN is available) indicating whether the inter-PLMN is available, and the information (e.g., the indication indicating whether the inter-PLMN for each ProSe service is available) indicating whether the inter-PLMN for each ProSe service is available.  The UE that has completed the UE registration procedure may identify that ProSe communication is possible, based on the information included in the Registration Accept message); and
initiating a ProSe session between the user equipment and another user equipment based on the ProSe supported indication within the registration accept message (Figure 2 and paragraph 0076 disclose the UE 201 may store the received information and may use the information for ProSe direct communication).

Regarding claim 2, as applied to claim 1 above, Lee further discloses wherein the registration accept message further comprises ProSe policy information (Figure 2 and paragraphs 0071 and 0076 disclose in operations 220 and 222, the AMF 203 may establish a policy association with a PCF 204 and obtain policy information from the PCF 204.  The policy information may include policy information necessary for the UE to use the ProSe service.  For example, the policy information may include whether the inter-PLMN is supportable.  Alternatively, the policy information may include whether the inter-PLMN for each ProSe service is supportable.  In operation 229, the base station 202 may transmit the Registration Accept message to the UE 201.  The registration accept message may include information (e.g., ProSe authorized, NCIS authorized, ProSe S-NSSAI, NCIS S-NSSAI, etc.) regarding a ProSe service available for the UE 201, the information (e.g., the indication indicating whether the inter-PLMN is available) indicating whether the inter-PLMN is available, and the information (e.g., the indication indicating whether the inter-PLMN for each ProSe service is available) indicating whether the inter-PLMN for each ProSe service is available).

Regarding claim 3, as applied to claim 2 above, Lee further discloses wherein the initiating the ProSe session further comprises: initiating the ProSe session based on the ProSe policy information (Figure 2 and paragraph 0076 disclose the UE 201 may store the received information and may use the information for ProSe direct communication).

Regarding claim 4, as applied to claim 1 above, Lee further discloses wherein the registration request comprises the ProSe indication (Figure 2 and paragraph 0066 disclose in operation 210, a UE 201 may transmit a Registration Request message.  The UE 201 may include information regarding a capability (e.g., a ProSe capability, an NCIS capability, a public safety capability, etc.) of the UE 201 in the Registration Request message).

Regarding claim 5, as applied to claim 1 above, Lee further discloses wherein the message further comprises access network parameters comprising the ProSe indication (Figure 2 and paragraphs 0066 and 0067 disclose in operation 210, a UE 201 may transmit a Registration Request message.  The UE 201 may include information regarding a capability (e.g., a ProSe capability, an NCIS capability, a public safety capability, etc.) of the UE 201 in the Registration Request message.  In operation 212, a base station 202 that has received the Registration Request message from the UE 201 may select an AMF to which the received message is to be transmitted, based on information (e.g., requested NSSAI (S-NSSAI), a 5G-globally unique temporary identifier (GUTI) of a UE, a UE capability, etc.) received from the UE 201.  The base station 202 may transmit the Registration Request message to the selected AMF 203).

Regarding claim 6, as applied to claim 5 above, Lee further discloses wherein the ProSe indication comprises a ProSe slice identifier (Figure 2 and paragraph 0066 disclose in operation 210, a UE 201 may transmit a Registration Request message.  The UE 201 may include information regarding a capability (e.g., a ProSe capability, an NCIS capability, a public safety capability, etc.) of the UE 201 in the Registration Request message.  Also, the UE 201 may include, in the Registration Request message, network slice information (e.g., ProSe single-network slice selection assistance information (S-NSSAI), mission critical S-NSSAI, etc.) that the UE 201 intends to use by accessing a network.  The network slice information (which may be hereinafter interchangeably used with ‘slice information’) may be referred to as S-NSSAI, and one S-NSSAI may refer to a specific service type (e.g., ProSe, NCIS, mission critical, etc.).  The UE may include at least one S-NSSAI in the Registration Request message.  The at least one S-NSSAI included in the Registration Request message may be referred to as requested NSSAI).

Regarding claim 7, as applied to claim 6 above, Lee further discloses wherein the ProSe slice identifier comprises ProSe network slice selection assistance information (Figure 2 and paragraph 0066 disclose in operation 210, a UE 201 may transmit a Registration Request message.  The UE 201 may include information regarding a capability (e.g., a ProSe capability, an NCIS capability, a public safety capability, etc.) of the UE 201 in the Registration Request message.  Also, the UE 201 may include, in the Registration Request message, network slice information (e.g., ProSe single-network slice selection assistance information (S-NSSAI), mission critical S-NSSAI, etc.) that the UE 201 intends to use by accessing a network.  The network slice information (which may be hereinafter interchangeably used with ‘slice information’) may be referred to as S-NSSAI, and one S-NSSAI may refer to a specific service type (e.g., ProSe, NCIS, mission critical, etc.).  The UE may include at least one S-NSSAI in the Registration Request message.  The at least one S-NSSAI included in the Registration Request message may be referred to as requested NSSAI).

Regarding claim 8, as applied to claim 5 above, Lee further discloses wherein the ProSe indication comprises a ProSe capability indication (Figure 2 and paragraph 0066 disclose in operation 210, a UE 201 may transmit a Registration Request message.  The UE 201 may include information regarding a capability (e.g., a ProSe capability, an NCIS capability, a public safety capability, etc.) of the UE 201 in the Registration Request message).

Regarding claim 9, as applied to claim 1 above, Lee further discloses wherein the initiating the ProSe session further comprises: establishing the ProSe session over a ProSe PC5 interface (Paragraph 0043 discloses a direct communication service (e.g., a communication service through a PC5 (sidelink) interface), etc.)).

Regarding claim 10, Lee discloses a user equipment (UE) within a wireless communication network (Figure 1 and paragraph 0045 disclose a terminal (or a user equipment (UE)) may access the 5G core network through a base station (or a radio access network (RAN)).  Figure 2 and paragraph 0064 disclose a method of registering a UE that intends to use D2D communication (hereinafter, referred to as direct communication or sidelink communication) in a mobile communication system.  Figure 9 and paragraph 0146 disclose a configuration of a UE), comprising:
a transceiver configured to communicate with a radio access network (Figure 9 and paragraphs 0147 and 0148 disclose the UE may include a transceiver 910.  The transceiver 910 may transmit or receive a signal to or from the base station);
a memory (Figure 9 and paragraph 0147 disclose the UE may include a memory 920); and
a processor coupled to the transceiver and the memory (Figure 9 and paragraphs 0147 and 0150 disclose the UE may include a processor 930.  The processor 930 may control a series of processes for the UE to operate according to the embodiments of the disclosure described above.  For example, the processor 930 may control the components of the UE to perform direct communication according to the embodiments of the disclosure.  The processor 930 may include a plurality of processors, and the processor 930 may perform an operation for protecting information, according to the disclosure described above, by executing the program stored in the memory 920), wherein the processor and the memory are configured to:
transmit a message to the radio access network via the transceiver, the message comprising a registration request and a proximity service (ProSe) indication, wherein the ProSe indication indicates to the radio access network and a core network serving the radio access network that the user equipment is configured to support ProSe communication (Figure 2 and paragraphs 0066 and 0067 disclose in operation 210, a UE 201 may transmit a Registration Request message.  The UE 201 may include information regarding a capability (e.g., a ProSe capability, an NCIS capability, a public safety capability, etc.) of the UE 201 in the Registration Request message.  In operation 212, a base station 202 that has received the Registration Request message from the UE 201 may select an AMF to which the received message is to be transmitted, based on information (e.g., requested NSSAI (S-NSSAI), a 5G-globally unique temporary identifier (GUTI) of a UE, a UE capability, etc.) received from the UE 201.  The base station 202 may transmit the Registration Request message to the selected AMF 203);
receive a registration accept message from the core network via the radio access network and the transceiver, wherein the registration accept message comprises a ProSe supported indication (Figure 2 and paragraphs 0074 and 0076 disclose in operation 228, the AMF 203 may transmit an Initial UE Context Setup message or a UE Context Modification Request message to the base station 202.  The Initial UE Context Setup message or the UE Context Modification request message may be transmitted together with a Registration Accept message transmitted by the AMF 203 to the UE 201.  The AMF 203 may include, in the message in operation 228, the ProSe authorized indication, the information regarding the ProSe service (e.g., NCIS, public safety, or the like) for which the UE is authorized, information (e.g., an indication indicating whether the inter-PLMN is available) indicating whether an inter-PLMN is available, and information (e.g., an indication indicating whether the inter-PLMN for each ProSe service is available) indicating whether an inter-PLMN for each ProSe service is available.  In operation 229, the base station 202 may transmit the Registration Accept message to the UE 201.  The registration accept message may include information (e.g., ProSe authorized, NCIS authorized, ProSe S-NSSAI, NCIS S-NSSAI, etc.) regarding a ProSe service available for the UE 201, the information (e.g., the indication indicating whether the inter-PLMN is available) indicating whether the inter-PLMN is available, and the information (e.g., the indication indicating whether the inter-PLMN for each ProSe service is available) indicating whether the inter-PLMN for each ProSe service is available.  The UE that has completed the UE registration procedure may identify that ProSe communication is possible, based on the information included in the Registration Accept message); and
initiate a ProSe session between the user equipment and another user equipment based on the ProSe supported indication within the registration accept message (Figure 2 and paragraph 0076 disclose the UE 201 may store the received information and may use the information for ProSe direct communication).

Regarding claim 11, as applied to claim 10 above, Lee further discloses wherein the registration accept message further comprises ProSe policy information (Figure 2 and paragraphs 0071 and 0076 disclose in operations 220 and 222, the AMF 203 may establish a policy association with a PCF 204 and obtain policy information from the PCF 204.  The policy information may include policy information necessary for the UE to use the ProSe service.  For example, the policy information may include whether the inter-PLMN is supportable.  Alternatively, the policy information may include whether the inter-PLMN for each ProSe service is supportable.  In operation 229, the base station 202 may transmit the Registration Accept message to the UE 201.  The registration accept message may include information (e.g., ProSe authorized, NCIS authorized, ProSe S-NSSAI, NCIS S-NSSAI, etc.) regarding a ProSe service available for the UE 201, the information (e.g., the indication indicating whether the inter-PLMN is available) indicating whether the inter-PLMN is available, and the information (e.g., the indication indicating whether the inter-PLMN for each ProSe service is available) indicating whether the inter-PLMN for each ProSe service is available), and
wherein the processor and the memory are further configured to: initiate the ProSe session based on the ProSe policy information (Figure 2 and paragraph 0076 disclose the UE 201 may store the received information and may use the information for ProSe direct communication).

Regarding claim 12, as applied to claim 10 above, Lee further discloses wherein the registration request comprises the ProSe indication (Figure 2 and paragraph 0066 disclose in operation 210, a UE 201 may transmit a Registration Request message.  The UE 201 may include information regarding a capability (e.g., a ProSe capability, an NCIS capability, a public safety capability, etc.) of the UE 201 in the Registration Request message).

Regarding claim 13, as applied to claim 10 above, Lee further discloses wherein the message further comprises access network parameters comprising the ProSe indication (Figure 2 and paragraphs 0066 and 0067 disclose in operation 210, a UE 201 may transmit a Registration Request message.  The UE 201 may include information regarding a capability (e.g., a ProSe capability, an NCIS capability, a public safety capability, etc.) of the UE 201 in the Registration Request message.  In operation 212, a base station 202 that has received the Registration Request message from the UE 201 may select an AMF to which the received message is to be transmitted, based on information (e.g., requested NSSAI (S-NSSAI), a 5G-globally unique temporary identifier (GUTI) of a UE, a UE capability, etc.) received from the UE 201.  The base station 202 may transmit the Registration Request message to the selected AMF 203).

Regarding claim 14, as applied to claim 13 above, Lee further discloses wherein the ProSe indication comprises a ProSe slice identifier (Figure 2 and paragraph 0066 disclose in operation 210, a UE 201 may transmit a Registration Request message.  The UE 201 may include information regarding a capability (e.g., a ProSe capability, an NCIS capability, a public safety capability, etc.) of the UE 201 in the Registration Request message.  Also, the UE 201 may include, in the Registration Request message, network slice information (e.g., ProSe single-network slice selection assistance information (S-NSSAI), mission critical S-NSSAI, etc.) that the UE 201 intends to use by accessing a network.  The network slice information (which may be hereinafter interchangeably used with ‘slice information’) may be referred to as S-NSSAI, and one S-NSSAI may refer to a specific service type (e.g., ProSe, NCIS, mission critical, etc.).  The UE may include at least one S-NSSAI in the Registration Request message.  The at least one S-NSSAI included in the Registration Request message may be referred to as requested NSSAI).

Regarding claim 15, Lee discloses a method for wireless communication at a base station (Figure 1 and paragraph 0045 disclose a terminal (or a user equipment (UE)) may access the 5G core network through a base station (or a radio access network (RAN)).  Figure 2 and paragraph 0067 disclose in operation 212, a base station 202 that has received the Registration Request message from the UE 201 may select an AMF to which the received message is to be transmitted, based on information (e.g., requested NSSAI (S-NSSAI), a 5G-globally unique temporary identifier (GUTI) of a UE, a UE capability, etc.) received from the UE 201.  The base station 202 may transmit the Registration Request message to the selected AMF 203), the method comprising:
receiving a message from a user equipment, the message comprising a registration request and a proximity service (ProSe) indication, wherein the ProSe indication indicates to the base station that the user equipment is configured to support ProSe communication (Figure 2 and paragraphs 0066 and 0067 disclose in operation 210, a UE 201 may transmit a Registration Request message.  The UE 201 may include information regarding a capability (e.g., a ProSe capability, an NCIS capability, a public safety capability, etc.) of the UE 201 in the Registration Request message.  In operation 212, a base station 202 that has received the Registration Request message from the UE 201 may select an AMF to which the received message is to be transmitted, based on information (e.g., requested NSSAI (S-NSSAI), a 5G-globally unique temporary identifier (GUTI) of a UE, a UE capability, etc.) received from the UE 201.  The base station 202 may transmit the Registration Request message to the selected AMF 203);
selecting a core network serving node within a core network that supports ProSe authorization and policy provisioning (Figure 2 and paragraph 0067 disclose in operation 212, a base station 202 that has received the Registration Request message from the UE 201 may select an AMF to which the received message is to be transmitted, based on information (e.g., requested NSSAI (S-NSSAI), a 5G-globally unique temporary identifier (GUTI) of a UE, a UE capability, etc.) received from the UE 201);
forwarding the registration request to the core network serving node (Figure 2 and paragraph 0067 disclose in operation 212, a base station 202 that has received the Registration Request message from the UE 201 may select an AMF to which the received message is to be transmitted, based on information (e.g., requested NSSAI (S-NSSAI), a 5G-globally unique temporary identifier (GUTI) of a UE, a UE capability, etc.) received from the UE 201.  The base station 202 may transmit the Registration Request message to the selected AMF 203); and
forwarding a registration accept message from the core network serving node to the user equipment, wherein the registration accept message comprises a ProSe supported indication (Figure 2 and paragraphs 0074 and 0076 disclose in operation 228, the AMF 203 may transmit an Initial UE Context Setup message or a UE Context Modification Request message to the base station 202.  The Initial UE Context Setup message or the UE Context Modification request message may be transmitted together with a Registration Accept message transmitted by the AMF 203 to the UE 201.  The AMF 203 may include, in the message in operation 228, the ProSe authorized indication, the information regarding the ProSe service (e.g., NCIS, public safety, or the like) for which the UE is authorized, information (e.g., an indication indicating whether the inter-PLMN is available) indicating whether an inter-PLMN is available, and information (e.g., an indication indicating whether the inter-PLMN for each ProSe service is available) indicating whether an inter-PLMN for each ProSe service is available.  In operation 229, the base station 202 may transmit the Registration Accept message to the UE 201.  The registration accept message may include information (e.g., ProSe authorized, NCIS authorized, ProSe S-NSSAI, NCIS S-NSSAI, etc.) regarding a ProSe service available for the UE 201, the information (e.g., the indication indicating whether the inter-PLMN is available) indicating whether the inter-PLMN is available, and the information (e.g., the indication indicating whether the inter-PLMN for each ProSe service is available) indicating whether the inter-PLMN for each ProSe service is available.  The UE that has completed the UE registration procedure may identify that ProSe communication is possible, based on the information included in the Registration Accept message).

Regarding claim 16, as applied to claim 15 above, Lee further discloses wherein the core network serving node comprises an access and mobility management function within the core network (Figure 1 and paragraph 0145 disclose a 5G core network may include NFs such as an access and mobility management function (AMF)).

Regarding claim 17, as applied to claim 15 above, Lee further discloses wherein the core network serving node comprises a ProSe access and mobility management function within the core network configured to support ProSe registration and ProSe service access authorization functionality (Figure 2 and paragraph0070 disclose in operation 218, the AMF 203 may determine whether a service including a function requested by the UE 201 in operation 212 or a D2D communication service is allowed for provision, based on the UE subscription information received from the UDM 205.  When the AMF 203 determines that the service including the function or the D2D communication service requested by the UE 201 is allowed for provision, the AMF 203 may authorize the corresponding UE.  For example, when the UE 201 has requested a ProSe capability (e.g., a ProSe capability, an NCIS capability, a public safety capability, inter-PLMN communication, or the like), the AMF 203 may identify whether the UE subscription information includes the ProSe capability.  When the UE subscription information includes the ProSe capability requested by the UE or the UE subscription information includes the ProSe capability requested by the UE or ProSe S-NSSAI requested by the UE, the AMF 203 may authorize the use of the ProSe service by the UE 201.  When the use of the ProSe service by the UE is successfully authorized, operation 224 may be performed.  As described above, the AMF may authorize the use of the ProSe service by the UE during a UE registration procedure).

Regarding claim 18, as applied to claim 15 above, Lee further discloses wherein the registration request comprises the ProSe indication (Figure 2 and paragraph 0066 disclose in operation 210, a UE 201 may transmit a Registration Request message.  The UE 201 may include information regarding a capability (e.g., a ProSe capability, an NCIS capability, a public safety capability, etc.) of the UE 201 in the Registration Request message).

Regarding claim 19, as applied to claim 15 above, Lee further discloses wherein the message further comprises access network parameters comprising the ProSe indication (Figure 2 and paragraphs 0066 and 0067 disclose in operation 210, a UE 201 may transmit a Registration Request message.  The UE 201 may include information regarding a capability (e.g., a ProSe capability, an NCIS capability, a public safety capability, etc.) of the UE 201 in the Registration Request message.  In operation 212, a base station 202 that has received the Registration Request message from the UE 201 may select an AMF to which the received message is to be transmitted, based on information (e.g., requested NSSAI (S-NSSAI), a 5G-globally unique temporary identifier (GUTI) of a UE, a UE capability, etc.) received from the UE 201.  The base station 202 may transmit the Registration Request message to the selected AMF 203).

Regarding claim 20, as applied to claim 19 above, Lee further discloses wherein the ProSe indication comprises a ProSe slice identifier (Figure 2 and paragraph 0066 disclose in operation 210, a UE 201 may transmit a Registration Request message.  The UE 201 may include information regarding a capability (e.g., a ProSe capability, an NCIS capability, a public safety capability, etc.) of the UE 201 in the Registration Request message.  Also, the UE 201 may include, in the Registration Request message, network slice information (e.g., ProSe single-network slice selection assistance information (S-NSSAI), mission critical S-NSSAI, etc.) that the UE 201 intends to use by accessing a network.  The network slice information (which may be hereinafter interchangeably used with ‘slice information’) may be referred to as S-NSSAI, and one S-NSSAI may refer to a specific service type (e.g., ProSe, NCIS, mission critical, etc.).  The UE may include at least one S-NSSAI in the Registration Request message.  The at least one S-NSSAI included in the Registration Request message may be referred to as requested NSSAI).

Regarding claim 22, Lee discloses a method for facilitating wireless communication at a core network serving node within a core network (Figure 2 and paragraphs 0070 and 0074 disclose in operation 218, the AMF 203 may determine whether a service including a function requested by the UE 201 in operation 212 or a D2D communication service is allowed for provision, based on the UE subscription information received from the UDM 205.  When the AMF 203 determines that the service including the function or the D2D communication service requested by the UE 201 is allowed for provision, the AMF 203 may authorize the corresponding UE.  For example, when the UE 201 has requested a ProSe capability (e.g., a ProSe capability, an NCIS capability, a public safety capability, inter-PLMN communication, or the like), the AMF 203 may identify whether the UE subscription information includes the ProSe capability.  In operation 228, the AMF 203 may transmit an Initial UE Context Setup message or a UE Context Modification Request message to the base station 202.  The Initial UE Context Setup message or the UE Context Modification request message may be transmitted together with a Registration Accept message transmitted by the AMF 203 to the UE 201.  The AMF 203 may include, in the message in operation 228, the ProSe authorized indication, the information regarding the ProSe service (e.g., NCIS, public safety, or the like) for which the UE is authorized, information (e.g., an indication indicating whether the inter-PLMN is available) indicating whether an inter-PLMN is available, and information (e.g., an indication indicating whether the inter-PLMN for each ProSe service is available) indicating whether an inter-PLMN for each ProSe service is available), the method comprising:
receiving a registration request from a base station for a user equipment (Figure 2 and paragraphs 0066 and 0067 disclose in operation 210, a UE 201 may transmit a Registration Request message.  The UE 201 may include information regarding a capability (e.g., a ProSe capability, an NCIS capability, a public safety capability, etc.) of the UE 201 in the Registration Request message.  In operation 212, a base station 202 that has received the Registration Request message from the UE 201 may select an AMF to which the received message is to be transmitted, based on information (e.g., requested NSSAI (S-NSSAI), a 5G-globally unique temporary identifier (GUTI) of a UE, a UE capability, etc.) received from the UE 201.  The base station 202 may transmit the Registration Request message to the selected AMF 203);
obtaining subscription information and context information for the user equipment, the subscription information including proximity service (ProSe) subscription data indicating that the user equipment is configured to support ProSe communication (Figure 2 and paragraphs 0068, 0069, and 0071 disclose in operation 214, the AMF 203 may request UE subscription information from a UDM 205.  A message requesting the UE subscription information may include a UE ID (e.g., a 5G-GUTI, an international mobile subscriber identity (IMSI), a subscription permanent identifier (SUPI), a generic public subscription identifier (GPSI), or the like).  The UDM 205 may search for UE subscription information corresponding to the UE ID.  The UE subscription information may include information regarding whether a UE has subscribed to a direct communication service.  In operation 216, the AMF 203 may obtain the UE subscription information from the UDM 205.  For example, the UE subscription information may include information regarding a ProSe capability of the UE and information regarding a ProSe service available for the UE.  The information regarding the ProSe capability of the UE may include a radio access technology (RAT) type (e.g., LTE, NR, or the like) supported by the UE and information indicating whether an inter-PLMN is supportable.  The ProSe service may include NCIS, public safety, PC5 discovery, direction communication, UE-to-UE relay, UE-to-network relay, and inter-PLMN communication.  Alternatively, the UE subscription information may include information regarding whether an inter-PLMN for each ProSe service is supportable.  In operations 220 and 222, the AMF 203 may establish a policy association with a PCF 204 and obtain policy information from the PCF 204.  The policy information may include policy information necessary for the UE to use the ProSe service.  For example, the policy information may include whether the inter-PLMN is supportable.  Alternatively, the policy information may include whether the inter-PLMN for each ProSe service is supportable); and
transmitting a registration accept message to the user equipment, wherein the registration accept message comprises a ProSe supported indication when the user equipment is authorized for ProSe operation (Figure 2 and paragraphs 0070 and 0074 disclose in operation 218, the AMF 203 may determine whether a service including a function requested by the UE 201 in operation 212 or a D2D communication service is allowed for provision, based on the UE subscription information received from the UDM 205.  When the AMF 203 determines that the service including the function or the D2D communication service requested by the UE 201 is allowed for provision, the AMF 203 may authorize the corresponding UE.  For example, when the UE 201 has requested a ProSe capability (e.g., a ProSe capability, an NCIS capability, a public safety capability, inter-PLMN communication, or the like), the AMF 203 may identify whether the UE subscription information includes the ProSe capability.  In operation 228, the AMF 203 may transmit an Initial UE Context Setup message or a UE Context Modification Request message to the base station 202.  The Initial UE Context Setup message or the UE Context Modification request message may be transmitted together with a Registration Accept message transmitted by the AMF 203 to the UE 201.  The AMF 203 may include, in the message in operation 228, the ProSe authorized indication, the information regarding the ProSe service (e.g., NCIS, public safety, or the like) for which the UE is authorized, information (e.g., an indication indicating whether the inter-PLMN is available) indicating whether an inter-PLMN is available, and information (e.g., an indication indicating whether the inter-PLMN for each ProSe service is available) indicating whether an inter-PLMN for each ProSe service is available).

Regarding claim 23, as applied to claim 22 above, Lee further discloses determining that the user equipment is authorized for ProSe operation based on the ProSe subscription data and the context information (Figure 2 and paragraph 0070 disclose in operation 218, the AMF 203 may determine whether a service including a function requested by the UE 201 in operation 212 or a D2D communication service is allowed for provision, based on the UE subscription information received from the UDM 205.  When the AMF 203 determines that the service including the function or the D2D communication service requested by the UE 201 is allowed for provision, the AMF 203 may authorize the corresponding UE.  For example, when the UE 201 has requested a ProSe capability (e.g., a ProSe capability, an NCIS capability, a public safety capability, inter-PLMN communication, or the like), the AMF 203 may identify whether the UE subscription information includes the ProSe capability.  When the UE subscription information includes the ProSe capability requested by the UE or the UE subscription information includes the ProSe capability requested by the UE or ProSe S-NSSAI requested by the UE, the AMF 203 may authorize the use of the ProSe service by the UE 201.  When the use of the ProSe service by the UE is successfully authorized, operation 224 may be performed.  As described above, the AMF may authorize the use of the ProSe service by the UE during a UE registration procedure).

Regarding claim 24, as applied to claim 22 above, Lee further discloses wherein the registration accept message further comprises ProSe policy information (Figure 2 and paragraphs 0071 and 0076 disclose in operations 220 and 222, the AMF 203 may establish a policy association with a PCF 204 and obtain policy information from the PCF 204.  The policy information may include policy information necessary for the UE to use the ProSe service.  For example, the policy information may include whether the inter-PLMN is supportable.  Alternatively, the policy information may include whether the inter-PLMN for each ProSe service is supportable.  In operation 229, the base station 202 may transmit the Registration Accept message to the UE 201.  The registration accept message may include information (e.g., ProSe authorized, NCIS authorized, ProSe S-NSSAI, NCIS S-NSSAI, etc.) regarding a ProSe service available for the UE 201, the information (e.g., the indication indicating whether the inter-PLMN is available) indicating whether the inter-PLMN is available, and the information (e.g., the indication indicating whether the inter-PLMN for each ProSe service is available) indicating whether the inter-PLMN for each ProSe service is available).

Regarding claim 26, as applied to claim 24 above, Lee further discloses obtaining the ProSe policy information for the user equipment from a policy control function (PCF) within the core network (Figure 2 and paragraph 0071 disclose in operations 220 and 222, the AMF 203 may establish a policy association with a PCF 204 and obtain policy information from the PCF 204.  The policy information may include policy information necessary for the UE to use the ProSe service.  For example, the policy information may include whether the inter-PLMN is supportable.  Alternatively, the policy information may include whether the inter-PLMN for each ProSe service is supportable); and
including the ProSe policy information within the registration accept message (Figure 2 and paragraphs 0071 and 0076 disclose in operations 220 and 222, the AMF 203 may establish a policy association with a PCF 204 and obtain policy information from the PCF 204.  The policy information may include policy information necessary for the UE to use the ProSe service.  For example, the policy information may include whether the inter-PLMN is supportable.  Alternatively, the policy information may include whether the inter-PLMN for each ProSe service is supportable.  In operation 229, the base station 202 may transmit the Registration Accept message to the UE 201.  The registration accept message may include information (e.g., ProSe authorized, NCIS authorized, ProSe S-NSSAI, NCIS S-NSSAI, etc.) regarding a ProSe service available for the UE 201, the information (e.g., the indication indicating whether the inter-PLMN is available) indicating whether the inter-PLMN is available, and the information (e.g., the indication indicating whether the inter-PLMN for each ProSe service is available) indicating whether the inter-PLMN for each ProSe service is available).

Regarding claim 27, as applied to claim 22 above, Lee further discloses wherein the core network serving node comprises an access and mobility management function within the core network (Figure 1 and paragraph 0145 disclose a 5G core network may include NFs such as an access and mobility management function (AMF)).

Regarding claim 28, as applied to claim 22 above, Lee further discloses wherein the core network serving node comprises a ProSe access and mobility management function within the core network configured to support ProSe registration and ProSe service access authorization functionality (Figure 2 and paragraph0070 disclose in operation 218, the AMF 203 may determine whether a service including a function requested by the UE 201 in operation 212 or a D2D communication service is allowed for provision, based on the UE subscription information received from the UDM 205.  When the AMF 203 determines that the service including the function or the D2D communication service requested by the UE 201 is allowed for provision, the AMF 203 may authorize the corresponding UE.  For example, when the UE 201 has requested a ProSe capability (e.g., a ProSe capability, an NCIS capability, a public safety capability, inter-PLMN communication, or the like), the AMF 203 may identify whether the UE subscription information includes the ProSe capability.  When the UE subscription information includes the ProSe capability requested by the UE or the UE subscription information includes the ProSe capability requested by the UE or ProSe S-NSSAI requested by the UE, the AMF 203 may authorize the use of the ProSe service by the UE 201.  When the use of the ProSe service by the UE is successfully authorized, operation 224 may be performed.  As described above, the AMF may authorize the use of the ProSe service by the UE during a UE registration procedure).

Regarding claim 29, as applied to claim 22 above, Lee further discloses wherein the registration request comprises a ProSe indication indicating that the user equipment supports ProSe communication (Figure 2 and paragraph 0066 disclose in operation 210, a UE 201 may transmit a Registration Request message.  The UE 201 may include information regarding a capability (e.g., a ProSe capability, an NCIS capability, a public safety capability, etc.) of the UE 201 in the Registration Request message).

Regarding claim 30, as applied to claim 22 above, Lee further discloses wherein the registration request comprise a ProSe slice identifier indicating that the user equipment supports ProSe communication (Figure 2 and paragraph 0066 disclose in operation 210, a UE 201 may transmit a Registration Request message.  The UE 201 may include information regarding a capability (e.g., a ProSe capability, an NCIS capability, a public safety capability, etc.) of the UE 201 in the Registration Request message.  Also, the UE 201 may include, in the Registration Request message, network slice information (e.g., ProSe single-network slice selection assistance information (S-NSSAI), mission critical S-NSSAI, etc.) that the UE 201 intends to use by accessing a network.  The network slice information (which may be hereinafter interchangeably used with ‘slice information’) may be referred to as S-NSSAI, and one S-NSSAI may refer to a specific service type (e.g., ProSe, NCIS, mission critical, etc.).  The UE may include at least one S-NSSAI in the Registration Request message.  The at least one S-NSSAI included in the Registration Request message may be referred to as requested NSSAI).
Allowable Subject Matter
Claims 21 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Considering claim 21, the best prior art found during the prosecution of the present application, Lee, fails to disclose, teach, or suggest the limitations of wherein the forwarding the registration request to the core network serving node comprises: modifying the registration request to include the ProSe slice identifier to produce a modified registration request; and forwarding the modified registration request to the core network serving node in combination with and in the context of all of the other limitations in claim 21.
Considering claim 25, the best prior art found during the prosecution of the present application, Lee, fails to disclose, teach, or suggest the limitations of wherein the ProSe policy information comprises at least one of in-coverage ProSe policy information, out-of-coverage ProSe policy information, or partial coverage ProSe policy information in combination with and in the context of all of the other limitations in claim 25.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Shan et al. (U.S. Patent Application Publication No. 2019/0037448 A1) discloses a solution for vehicle-to-everything (V2X) communication authorization in 5G system;
Shan et al. (U.S. Patent Application Publication No. 2019/0306754 A1) discloses vehicle-to-everything (V2X) communication authorization in fifth generation (5G) systems;
Lee et al. (U.S. Patent Application Publication No. 2019/0313359 A1) discloses a method and apparatus for supporting vehicle communications in 5G system;
Kim et al. (U.S. Patent Application Publication No. 2020/0112841 A1) discloses a method and apparatus for providing information for vehicle communication services;
Ying et al. (U.S. Patent Application Publication No. 2021/0029590 A1) discloses a communications method and apparatus;
Zhang (U.S. Patent Application Publication No. 2021/0306381 A1) discloses a method and apparatus for determining security protection mode;
Ying et al. (U.S. Patent Application Publication No. 2022/0030496 A1) discloses a data processing method and data processing apparatus; and
Lee et al. (U.S. Patent Application Publication No. 2022/0304085 A1) discloses a direct communication session management method and apparatus in wireless communication system.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642